Citation Nr: 0018121	
Decision Date: 07/11/00    Archive Date: 07/14/00

DOCKET NO.  96-34 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

James A. Pritchett, Associate Counsel
INTRODUCTION

The veteran had active service from May 1967 to May 1970.

This matter came before the Board of Veterans' Appeals 
(Board), on appeal from a rating decision by the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
March 1997 the case was remanded for further evidentiary 
development.    


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  No current psychiatric pathology is shown to be related 
to service.   

3.  The veteran does not have a current diagnosis of PTSD.


CONCLUSION OF LAW

The veteran's claim for entitlement to service connection for 
an acquired psychiatric disorder, to include post-traumatic 
stress disorder (PTSD) is not well-grounded.  38 U.S.C.A. §§ 
1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§ 3.303(a) (1999).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  Evidence that relates the current disorder to 
service must be medical unless it relates to a disorder that 
may be competently demonstrated by lay observation.  Savage 
v. Gober, 10 Vet. App. 488, 495-97 (1997.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. 
§ 3.303(b).  Disorders diagnosed after discharge may still be 
service connected if all the evidence, including pertinent 
service records, establish that the disorder was incurred in-
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

However, a person claiming VA benefits must meet the initial 
burden of submitting evidence "sufficient to justify a 
belief in a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 91 (1990); Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  A claim that is well grounded is plausible, 
meritorious on its own, or capable of substantiation.  
Murphy, 1 Vet. App. at 81; Moreau v. Brown, 9 Vet. App. 389, 
393 (1996).  For purposes of determining whether a claim is 
well grounded, the Board presumes the truthfulness of the 
supporting evidence.  Arms v. West, 12 Vet. App. 188, 193 
(1999); Robinette v. Brown, 8 Vet. App. 69, 75 (1995); King 
v. Brown, 5 Vet. App. 19, 21 (1993). 

For a claim to be well grounded, there must be (1) a medical 
diagnosis of a current disability; (2) medical, or in certain 
circumstances, lay evidence of inservice occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service [disease or injury] and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence to the effect 
that the claim is plausible is required.  Thus, under section 
5107(a), the VA has a duty to assist only those claimants who 
have established "well grounded (i.e., plausible) claims.  
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997)

A PTSD claim is well grounded where the veteran has 
"submitted medical evidence of a current disability; lay 
evidence (presumed to be credible for these purposes) of an 
in-service stressor, which in a PTSD case is the equivalent 
of in-service incurrence or aggravation; and medical evidence 
of a nexus between service and the current PTSD disability". 
Cohen ( Douglas) v. Brown, 10 Vet.App. 128, 136-37 (1997)

Where the determinative issue involves a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).

VA cannot undertake to assist a veteran in developing facts 
pertinent to his claim until and unless the veteran submits a 
well grounded claim.  Morton v. West, 12 Vet. App. 477, 486 
(1999).

Upon consideration of all the evidence of record, the Board 
finds that the veteran's claim for an acquired psychiatric 
disorder, to include PTSD, is not well grounded.  The first 
element of a well grounded claim is a medical diagnosis of a 
current disability.  With respect to the claim for an 
acquired psychiatric disorder, other than PTSD, the Board 
finds a medical diagnosis of a bipolar disorder.  In 
particular, the August 1996 VA psychiatric examination and 
the August 1997 VA psychiatric examination (conducted by a 
Board of two VA psychiatrists) specify the presence of a 
bipolar disorder.  Additional VA outpatient treatment records 
dated from June to August 1996 suggest that the veteran's 
psychiatric problems largely stem from childhood experiences.  
Thus, for purposes of a well-grounded claim for an acquired 
psychiatric disorder, the first requirement has been met.  

The second element of a well-grounded claim requires medical, 
or in certain circumstances, lay evidence of inservice 
occurrence or aggravation of a disease or injury.  In the 
present case, while the veteran complained of nervousness on 
his October 1966 preinduction report of medical history and 
on additional reports of medical history obtained during 
service, the physical examination reports completed at the 
time of induction and in service medical records, include no 
diagnosis of an acquired psychiatric disorder.  Furthermore, 
post-service psychiatric examinations do not relate present 
psychiatric problems to service.  Thus, the third element of 
a well-grounded claim is defeated.  Since the criteria for a 
well-grounded claim for service connection for an acquired 
psychiatric have not been met, this claim must fail.  

With respect to the claim for PTSD, the Board acknowledges 
that a February 1996 VA hospitalization record includes a 
diagnosis of probable PTSD.  However, careful review of those 
records shows that the diagnosis was based solely on the 
veteran's own report.  A diagnosis of PTSD was provided 
without any evidence that an actual evaluation and formal 
diagnosis were accomplished.  There is no evidence of record 
showing that the veteran is a trained medical or mental 
health professional.  Therefore, he is not competent to offer 
an opinion on a matter that requires medical knowledge, such 
as a diagnosis.  Grottveit, 5 Vet. App. at 93; Espiritu, 2 
Vet. App. at 494.  Therefore, his own opinion that he has 
PTSD, or PTSD-like symptoms, is not competent medical 
evidence of a diagnosis of PTSD for purposes of establishing 
a well grounded claim.  Moreover, the diagnosis carried 
forward based solely on the veteran's report is insufficient 
to establish a well grounded claim.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993) (a medical opinion that relies on 
history as related by the veteran is no more probative than 
the facts alleged by the veteran).  

More recent VA psychiatric examinations in August 1996 and 
August 1997 were based on a review of the claims folder as 
well as interviews with the veteran.  In each instance, PTSD 
was not diagnosed.  A claim is not well grounded if there is 
no present disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  Absent a current diagnosis of PTSD, 
the claim must be denied.  

Although where claims are not well grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claims.  Robinette v. Brown, 8 Vet.App. 69 (1995)

By this decision, the Board is informing the appellant of the 
evidence which is lacking (a diagnosis of PTSD, and/or a 
nexus between current psychopathology and service) and that 
is necessary to make the claim well-grounded.

The Board acknowledges that, in the March 1997 remand, it 
instructed the RO to further develop the veteran's PTSD 
claim.  However, some of the requested development, 
specifically attempts to verify his alleged in-service 
stressors, was not accomplished.  Generally, a remand by the 
Court or the Board confers on the claimant, as a matter of 
law, the right to compliance with the remand orders.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  Because the Board has 
ultimately determined that the claim for PTSD is not well 
grounded, the duty to assist in development of a claim does 
not apply.  Morton, 12 Vet. App. at 486.  Therefore, the 
Board's failure to insure compliance with its previous 
instructions to develop the case results in no prejudicial 
error.  Stegall, 11 Vet. App. at 271 (citing 38 U.S.C.A. § 
7261(b)) ("Court shall take due account of the rule of 
prejudicial error").  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD) is 
denied. 



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

